Exhibit 10.1

 

FOURTH AMENDMENT TO THE VIVUS, INC.

 

LELAND F. WILSON EMPLOYMENT AGREEMENT

 

DATED DECEMBER 20, 2007

 

This Fourth Amendment to the VIVUS, Inc. Leland F. Wilson Employment Agreement
by and between VIVUS, Inc., a Delaware corporation (the “Company”), and Leland
F. Wilson (“Executive”) dated December 20, 2007, with an effective date of
June 1, 2007 (the “Effective Date”) is made as of January 25, 2013.

 

WHEREAS, the parties entered into the VIVUS, Inc. Leland F. Wilson Employment
Agreement dated December 20, 2007, as amended by the first, second and third
amendments thereto (the “Original Agreement”), and the Original Agreement had an
initial term of five (5)  years commencing upon the Effective Date (the “Initial
Term”).

 

WHEREAS, the parties wish to amend the Original Agreement to extend the Initial
Term up to and including June 1, 2014.

 

WHEREAS, the Original Agreement, as set forth in Section 20, provides that any
amendments to the Original Agreement must be in a writing executed by the
parties.

 

WHEREAS, the parties enter into this Fourth Amendment to amend the Original
Agreement as set forth below to allow for an Initial Term commencing on the
Effective Date and ending on June 1, 2014.

 

NOW THEREFORE, the parties agree as follows:

 

1.                                      Section 3 of the Original Agreement
shall be amended and restated in its entirety to read as follows:

 

3.                                      Term of Agreement.  This Agreement will
have an initial term commencing on the Effective Date and ending on June 1,
2014.  On the seventh anniversary of the Effective Date, this Agreement will
renew for an additional one (1) year term (the “Additional Term”) unless either
party provides the other party with written notice of non-renewal at least
ninety (90) days prior to the date of automatic renewal.  If the Company
provides Executive with a notice of non-renewal, and such non-renewal is for
reasons other than Cause, Executive will be entitled to the amounts and benefits
specified in Section 8 of this Agreement.

 

2.                                      This Fourth Amendment may be executed in
one (1) or more counterparts, each of which shall for all purposes be deemed to
be an original and all of which shall constitute the same instrument.  This
Fourth Amendment may be executed by facsimile signature, which shall be deemed
to be effective.

 

3.                                      Upon the execution of this Fourth
Amendment by the Company and Executive, this Fourth Amendment shall be binding
upon the parties to the Original Agreement.

 

1

--------------------------------------------------------------------------------


 

4.                                      Except as set forth above, the remainder
of the Original Agreement shall remain in full force and effect and shall be
binding on all parties thereto.  All terms not otherwise defined in this Fourth
Amendment shall have the meanings prescribed to them in the Original Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Fourth Amendment to the
VIVUS, Inc. Leland F. Wilson Employment Agreement dated December 20, 2007, as
amended to date, as of the date set forth below.

 

COMPANY

 

EXECUTIVE

 

 

 

VIVUS, Inc.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

/s/ Mark B. Logan

 

/s/ Leland F. Wilson

(Signature)

 

(Signature)

 

 

 

Mark B. Logan

 

Leland F. Wilson

(Print Name)

 

(Print Name)

 

 

 

Chairman of the Board

 

N/A

(Print Title if signing on behalf of an entity)

 

(Print Title if signing on behalf of an entity)

 

 

 

Dated: January 25, 2013

 

Dated: January 25, 2013

 

2

--------------------------------------------------------------------------------